Citation Nr: 9922722	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-24 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a left 
hand injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1961 
to September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which, in part, denied service 
connection for left hand pain.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's residuals of a left hand injury and his period of 
active service.


CONCLUSION OF LAW

The claim for service connection for residuals of a left hand 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  The threshold question for the 
Board is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is one 
that is plausible, capable of substantiation or meritorious 
on its own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467-
68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran contends that during service he underwent an 
electroneuromyography (EMG) in order to determine the origin 
of left shoulder and neck pain.  It is the veteran's belief 
that as a result of procedures performed during the EMG he 
has suffered pain and swelling in his left hand.  He states 
that the pain and swelling increases with prolonged use, such 
as with typing, guitar playing or gripping.

Service medical records show that in October 1986, the 
veteran complained of pain in the fifth digit of the left 
hand of two weeks duration.  The veteran reported he had 
injured his hand playing football.  The veteran stated that 
the finger was swollen at first but that the swelling had 
receded.  The finger continued to feel uncomfortable upon 
movement.  On examination, there was mild tenderness upon 
palpation of the fifth metacarpal head, no edema or 
discoloration, and full range of motion without difficulty.  
The assessment was a resolving strain of the fifth digit of 
the left hand.  At a follow-up visit in November 1986, the 
veteran reported continued dull pain in the fourth and fifth 
metacarpals.  The pain worsened with work and exposure to 
cold air.  There was occasional swelling.  On examination 
there was full range of motion, very slight tenderness, and 
no edema or erythema.  Strength was equal in both hands and 
neurological checks were good.  The assessment was a 
hyperextension injury of the fourth and fifth metacarpals.  A 
physical therapy examination concurred with the above-
described assessment and noted no obvious deformity or 
malfunction.

The veteran also had numerous complaints of pain in the left 
shoulder and neck during his period of active service.  In an 
October 1990 entry, he reported that the symptoms began in 
the early 1970's after he experienced several falls.  He was 
diagnosed in November 1990 with cervical spondylolysis at C6-
C7.  In January 1991, an EMG was performed in order to assess 
whether there was a neurological cause to the veteran's 
shoulder and neck complaints.  The studies showed normal 
results, with no indication of C6-C7 nerve root impingement 
or compression of either the left medial or ulnar nerves.  
The veteran had a follow-up visit in April 1991.  He reported 
continued pain radiating from the left side of his neck into 
the left shoulder, which was annoying but not debilitating.  
The assessment was chronic pain of uncertain etiology.  In 
January 1992, the veteran again sought treatment for his 
chronic neck pain.  However, there was no more specific 
diagnosis made, as all previous tests were negative for 
abnormalities, other than spondylolysis.

There are no reports of left hand pain subsequent to the EMG 
until the report of medical history at retirement.  At his 
retirement examination in March 1993, the veteran complained 
of swelling and pain of the thumb on the left hand.  He 
included the words "electric shock" with a question mark on 
the report of medical history.  The report of medical 
examination, dated in March 1993, notes normal upper 
extremities and there is no indication of a left hand 
condition.

Post-service medical records include a letter from Thomas 
Eckert, M.D. to the RO stating that the veteran is under his 
care.  Dr. Eckert apparently referred the veteran to Stephen 
Baker, M.D., a neurologist.  Dr. Baker examined the veteran 
and authored a report in July 1997.  The report states that 
the veteran has had pain in his left thumb since 1991, which 
began to worsen in 1993 and has slowly worsened since then.  
The pain is generally in the meaty part of the thenar 
eminence of the left thumb.  There is pain with pressure and 
some wrist pain that has worsened recently.  The veteran 
reported his hands will go numb when he drives and at night.  
In the Navy, the veteran was a signal caller and used a lot 
flags.  He also reported doing a lot of typing.  On 
examination, all neurological findings were normal.  The 
impression was of left thumb pain of unknown etiology, which 
appeared musculoskeletal in nature.  Dr. Baker stated it 
would be very far-fetched to say the symptoms were from 
carpal tunnel syndrome, although the veteran did have some 
symptoms of carpal tunnel.  He stated that an X-ray of the 
hand may be warranted.  The veteran was concerned that the 
thumb pain resulted from an EMG in 1991, but Dr. Baker 
stated, "this would be extremely unlikely as a cause of 
progressively worsening pain."

A VA examination was performed in October 1996, including X-
rays of the right and left hands.  There was no evidence of 
fracture, dislocation, or erosion on either hand.  On both 
hands, there were small osteophytes present on the distal 
phalanx of the middle finger, but no joint space narrowing of 
the distal interphalangeal joint of the middle finger.  On 
general examination of the musculoskeletal system, the 
elbows, hands and wrists were normal and all range of motions 
were normal.  The assessment was chronic recurrent aching 
multiple joints of unknown etiology.

Although the veteran himself strongly asserts that his 
current left hand pain is a residual of the EMG study 
performed in January 1991 while he was in the service, the 
record is devoid of any competent medical evidence to support 
that view.  In fact, the medical evidence of record, from the 
veteran's own private physician, contradicts the veteran's 
theory.  That evidence is that it is "extremely unlikely" 
that the veteran's left hand pain is a result of the in-
service EMG.  In order to establish the nexus component of a 
well-grounded claim, the veteran must present competent 
medical evidence linking his current condition to his period 
of active service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).  The veteran's own 
belief that his left hand pain is linked to the EMG is not 
sufficient to satisfy the nexus prong of a well-grounded 
claim.  Nor is the veteran's current left hand pain linked to 
the October 1986 hyperextension injury to the fourth and 
fifth digits, as this injury was long-resolved by the time of 
discharge, and was to a different area of the hand.  In the 
absence of competent medical evidence linking the current 
disability to an in-service injury or disease, service 
connection is not established.  See Epps, 126 F.3d at 1467-
68.


ORDER

The claim for service connection for residuals of a left hand 
injury is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

